Case: 12-16482   Date Filed: 07/10/2013   Page: 1 of 4




                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-16482
                         Non-Argument Calendar
                       ________________________

                        Agency No. A079-683-171

YIN CHAN CHEN,

                                                                     Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (July 10, 2013)



Before TJOFLAT, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 12-16482     Date Filed: 07/10/2013   Page: 2 of 4


      Yin Chan Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (BIA) denial of her motion to reopen her removal

proceedings based on changed country conditions. After review, we deny Chen’s

petition.

      Chen contends the BIA abused its discretion in denying her motion to

reopen because it misconstrued the motion as being based on changed personal

circumstances, instead of changed country conditions, and only relied on select

parts of the evidence, effectively ignoring the favorable portions. Specifically, she

asserts she established there had been an increase in the persecution of those who

violated China’s family planning laws, and local family planning officials in Fujian

Province, where she lived, would view her as violating these laws even though her

children were born abroad. Moreover, she asserts she also established there had

been an increase in the persecution of Christians in China. Lastly, she contends

she demonstrated prima facie eligibility for relief on account of violating China’s

one-child policy and her Christian religion.

       The BIA did not abuse its discretion in denying Chen’s motion to reopen

because she failed to establish changed country conditions in China since her

removal proceedings in May 2004. See Jiang v. U.S. Att’y Gen., 568 F.3d 1252,

1256 (11th Cir. 2009) (stating we review the denial of a motion to reopen for an

abuse of discretion). Because Chen’s motion to reopen was filed eight years after


                                          2
                Case: 12-16482       Date Filed: 07/10/2013       Page: 3 of 4


her removal order was entered, Chen was required to show “changed country

conditions arising in [China], if such evidence is material and was not available

and would not have been discovered or presented at the previous proceeding.” 8

U.S.C. § 1229a(c)(7)(C); see 8 C.F.R. § 1003.2(c).

       Chen’s argument the BIA misconstrued her motion to reopen as one based

on changed personal circumstances is without merit, as the BIA explicitly

acknowledged that her motion was one based on changed country conditions, and

then proceeded to list and discuss the evidence Chen submitted in this regard.

Subsequently, based on this review, the BIA determined the evidence did not show

a material change in conditions with respect to the treatment of individuals who

violated China’s family planning laws, or the treatment of members of unregistered

Christian churches. We likewise agree Chen failed to demonstrate that, since her

removal proceedings, there had been an escalation in the enforcement of China’s

family planning laws by forcible sterilization in Fujian Province, let alone

increased enforcement targeting repatriated Chinese who had given birth to

multiple children overseas. 1 Her evidence also did not sufficiently demonstrate

changed country conditions concerning the negative treatment of Christians in

China.

       1
          Moreover, because Chen’s official documents from various local governments
regarding China’s family planning policies were not certified or otherwise authenticated, the BIA
did not abuse its discretion in discounting them. 8 C.F.R. § 1287.6(b); see Yang v. U.S. Att’y
Gen., 418 F.3d 1198, 1202-03 n.3 (11th Cir. 2005).
                                               3
               Case: 12-16482     Date Filed: 07/10/2013    Page: 4 of 4


      Because Chen did not show materially changed country conditions with

respect to the use of forcible sterilizations or the treatment of Christians in China,

she was not entitled to reopen her removal proceedings. Thus, we do not consider

further whether she established a prima facie case for relief based on either of

these claims. Accordingly, we deny Chen’s petition.

      PETITION DENIED.




                                           4